Order entered July 11, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00884-CV

                        IN RE: REGINALD CONNALLY, Relator

                    On Appeal from the Criminal District Court No. 2
                                 Dallas County, Texas
                        Trial Court Cause No. W95-45897I(A)

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE